461 So.2d 1343 (1984)
Ex parte: State of Alabama
(Re: Roland MARTIN v. STATE).
83-1340.
Supreme Court of Alabama.
December 21, 1984.
Charles A. Graddick, Atty. Gen., and Jane LeCroy Brannan, Asst. Atty. Gen., for petitioner.
C. Harry Green, Hamilton, for respondent.
SHORES, Justice.
WRIT DENIED.
TORBERT, C.J., and FAULKNER, JONES, ALMON, EMBRY, BEATTY and ADAMS, JJ., concur.
MADDOX, J., concurs specially.
MADDOX, Justice (concurring specially).
I agree that the writ should be denied, because the Court of Criminal Appeals made the following finding:
"The State failed to present sufficient evidence to sustain the defendant's conviction, and the judgment of the trial court is due to be reversed."
There being nothing presented to us pursuant to Rule 39(k), Ala.R.App.P., to show this finding is incorrect, I agree that the writ should be denied.